ON PETITION FOR REHEARING.
Response Delivered by
Judge Pryor:
The same argument is made upon the petition for rehearing that was made when the case was first considered. Prior to the adop*709tion of the Code of Practice, where the action was brought in the name of the firm without setting forth the individual names of the members, it could only be taken advantage of by special demurrer or plea in abatement. Under the present system of pleading it may be taken advantage of by rule or motion requiring the parties to set forth their individual names. A defect of parties when such defects exist must be taken advantage of by demurrer when it appears on the .face of the pleading or otherwise by answer. It is urged that ap-pellee made the objection in the court below, and that injustice has been done him by the opinion rendered in which it is said “that their objections can not be made available for the first time in this court.” After a careful inspection of the record we have been unable to find where any such objection was made, and whilst this, court does, and should, always take pleasure in reversing its opinions when necessary, it is certainly unjust to the court in requiring additional labor or reading a record, merely to find out, that if an objection was made at all, no entry of it is to be found. That this petition is that of a claimant of property attached does not prevent the filing of a demurrer and making it available when the pleadings show that the claimant has no cause of action, nor does it preclude the parties from requiring the claimants when the action is in the firm name by motion or rule to give the individual names of its members. When this objection is not made by demurrer answer or motion it must be regarded as waived, and when made the objection must appear of record. That the appellee does not know who composes the firm of Stoll, Barrows & Co., is now immaterial to him. It is enough for him to know that the machines are not subject to his attachment. The chancellor can have no difficulty in rendering a judgment for. Stoll, Barrows & Go.

Allen, Butler, for appellant.


Clemmons & Willis, for appellee.

When depositions have been excluded in a cause upon exceptions the party taking them must pay the cost of taking unless this court should decide that the exceptions were not properly sustained.
Petition overruled.